F I L E D
                                                           United States Court of Appeals
                                                                   Tenth Circuit
                 UNITED STATES COURT OF APPEALS
                                                                  March 16, 2006
                              TENTH CIRCUIT                     Elisabeth A. Shumaker
                                                                   Clerk of Court

GILBERT D. DAVIS, individually, as
a class of one, and as a member of a
protected class,
            Plaintiff-Appellant,                  No. 05-1396
v.                                       (D.C. No. 04-CV-1966-REB-CBS)

BILL OWENS, Honorable,                             (D. Colo.)
individually and in his official
capacity as Governor and Chief
Executive Officer of the State of
Colorado; JEFFREY M. WELLS,
individually and in his official
capacity as the Executive Director of
the Department of Labor and
Employment of the State of Colorado,
also in his official capacity as the
present Executive Director of the
Department of Personal &
Administration of; DAVID PEARSON
CAIN, individually and in his official
capacity as an Industrial Claim
Appeals Examiner of the State of
Colorado; KATHY ESTHER DEAN,
individually and in her official
capacity as an Industrial Claim
Appeals Examiner of the State of
Colorado; MARY ANN WHITESIDE,
individually and in her official
capacity as the Director of the
Division of Workers’ Compensation in
the Department of Labor and
Employment of the State of Colorado,
also in her individual capacity as the
Administrator of the Sequent Injury
Fund of; TROY ANDREW EID,
individually and in his official
capacity as the Former Executive
Director of the Department of
Personnel & Administration of the
State of Colorado; MICHAEL
STUART WILLIAMS, individually
and in his official capacity as the
Director of the Division of
Administrative Hearings in the
Department of Personnel &
Administration of the State of
Colorado; MARSHALL AVRUM
SNIDER, Administrative Law Judge,
individually and in his official
capacity as the Deputy Chief
Administrative Law Judge, and as a
member of the senior management
team of the Division of Administrative
Hearings in the State of Colorado;
EDWIN LESTER FELTER, JR.,
Senior Administrative Law Judge,
SNIDER, Administrative Law Judge,
individually and in his official
capacity as an employee of the
Division of Administrative Hearings in
the State of Colorado; LISA ANN
COUGHLIN, Administrative Law
Judge, individually and in her official
capacity as an employee of the
Division of Administrative Hearings




                                          -2-
of the State of Colorado; LUIS
ALBERTO CORCHADO, Former
Administrative Law Judge,
individually and in his official
capacity as a former employee of the
Division of Administrative Hearings
of the State of Colorado; CAROLYN
SUE PURDIE, Prehearing
Administrative Law Judge,
individually and in her official
capacity as an employee of the Dispute
Resolution Section of the Division of
Workers’ Compensation, in the
Department of Labor and Employment
of the State of Colorado; MICHAEL
E. HARR, Administrative Law Judge,
individually and in his official
capacity as an employee of the
Division of Administrative Hearings
of the State of Colorado; HOKE
CONWAY GANDY, Former
Administrative Law Judge,
individually and in his official
capacity as a retired employee of the
Division of Administrative Hearings
of the State of Colorado; CASUALTY
RECIPROCAL EXCHANGE, also
known as Meadowbrook Insurance
Company, also known as Dodson
Management Corporation, Subscribers
At., a Missouri Corporation; LYNN D.
PETERSON, “of counsel” for McCrea
& Buck LLC; McCREA & BUCK
LLC; JAMES E. MORLAN,
individually and as the Owner and
Operator of Morlan & Company;
MORLAN & COMPANY; JAMES
STANTON CASEBOLT, Honorable
Judge, in his official capacity as a


                                         -3-
 Judicial Officer of the Court of
 Appeals of the State of Colorado;
 ARTHUR P. ROY, Honorable Judge,
 in his official capacity as a Judicial
 Officer of the Court of Appeals of the
 State of Colorado; SANDER J. HUGH
 ORENT, MD, personally as an
 employee and as an Officer/Member of
 Arbor Occupational Medical Services,
 P.C.; ARBOR OCCUPATIONAL
 MEDICAL SERVICES, P.C.;
 MICHAEL R. STRIPLIN, MD,
 personally as an employee and as an
 Officer/Member of Colorado
 Occupational Medicine Physicians,
 P.C.,
             Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2). The case is therefore



      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.

                                          -4-
ordered submitted without oral argument.

      Petitioner is a pro se litigant who filed for damages and injunctive relief

under 42 U.S.C. §§ 1981 and 1983. He suffered a work-related knee injury on

November 21, 1989, for which he was awarded workers’ compensation benefits in

December 1990. The claim was closed in 1992. In September 1994, he sought to

reopen his claim to obtain additional workers’ compensation benefits based on the

consequences of an infection he allegedly sustained after surgery on his knee.

Petitioner has sought review by administrative law judges, the Denver District

Court, and the Colorado Court of Appeals. He filed this pro se action in the

United States District Court of the District of Colorado in September 2004.

Petitioner’s complaint named twenty-five defendants, including the Governor of

Colorado, two judges of the Colorado Court of Appeals, members of the

Industrial Claims Appeals Office, various administrative law judges who were

involved in Petitioner’s underlying workers’ compensation proceeding, his

employer’s worker’s compensation insurer and the law firms that represented it in

the underlying worker’s compensation proceeding, and two physicians who

examined Petitioner in the underlying worker’s compensation proceeding and

their professional corporations. Petitioner alleges violation of his constitutional

rights in relation to his workers’ compensation benefits.

      The district court dismissed Petitioner’s complaint for lack of subject


                                         -5-
matter jurisdiction, based on the Rooker-Feldman doctrine. The magistrate judge

explained that “[w]hile [Petitioner] characterizes his claims as seeking declaratory

relief and compensation for violation of his constitutional rights and § 1981, [his]

claims really seek to bar enforcement of several orders issued by a Colorado

administrative agency and the Colorado Court of Appeals.” Recommendation of

United States Magistrate Judge, 8 (D. Colo. June 3, 2005). The court stated that

Petitioner is “asking a federal court to do precisely what Rooker-Feldman

prohibits: to undo the effect of the state court judgment.” Id. at 9 (internal

quotation omitted). The magistrate judge’s recommendation was adopted by the

district court on July 28, 2005.

      Although Petitioner seeks our review of the district court’s order, we

decline because Petitioner did not object to the magistrate judge’s findings and

recommendations within the appropriate time. Moore v. United States, 950 F.2d

656, 659 (10th Cir. 1991). While this waiver rule generally does not apply to pro

se litigants, it does apply here as Petitioner was adequately warned of the filing

requirements by the magistrate judge. See Recommendation, 13-14.

      We consequently DISMISS Petitioner’s appeal. 1

                                               Entered for the Court



      1
        We grant Petitioner’s motion to supplement the record on appeal but deny
all other pending motions.

                                         -6-
      Monroe G. McKay
      Circuit Judge




-7-